        Case 2:16-cv-05594-TJS Document 23-1 Filed 12/17/18 Page 1 of 18



                          UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                           )
UNITED STATES OF AMERICA, et al.,          )
ex rel. SMSPF, LLC, AND                    )
PANZEY BELGIUM HARRIS                      )
                                           )
              Plaintiffs,                  )
                                           )    Civil Action No. 16-5594
                                           )
        v.                                 )
                                           )
EMD SERONO, INC., PFIZER INC.,             )
QUINTILES IMS HOLDINGS, INC.,              )
successor by merger to QUINTILES           )
TRANSNATIONAL HOLDINGS, INC.,              )
AND RXC ACQUISITION CO. d/b/a              )
RXCROSSROADS,                              )
                                           )
                                           )
              Defendants.                  )
__________________________________________)

          MEMORANDUM OF LAW IN SUPPORT OF THE UNITED STATES’
                         MOTION TO DISMISS

       The United States of America (“United States” or “Government”) submits this

memorandum of law in support of its Motion to Dismiss all claims brought on behalf of the

United States by SMSPF, LLC and Panzey Belgium Harris under the False Claims Act, 31

U.S.C. § 3729, et seq. (“FCA”), pursuant to 31 U.S.C. § 3730(c)(2)(A). 1 As discussed more

fully below, this action was spearheaded by a professional relator who has filed eleven qui tam




1
  Relators have brought claims on behalf of certain Medicaid-participating states under their
respective state false claim statutes. Undersigned counsel does not represent the named state
plaintiffs; however, Kerry Muldowney Ascher, counsel for the state of Texas and representative
of the National Association of Medicaid Fraud Control Units, has represented to the United
States that all named state plaintiffs consent to the United States’ motion to dismiss so long as it
is without prejudice to the states, with the exception of New Jersey, which takes no position on
the motion.


                                                  1
        Case 2:16-cv-05594-TJS Document 23-1 Filed 12/17/18 Page 2 of 18



actions throughout seven judicial districts, each raising substantially the same allegations under

the FCA. Having completed its investigation, and finding the allegations to lack sufficient merit

to justify the cost of investigation and prosecution and otherwise to be contrary to the public

interest, the United States now seeks to dismiss relators’ FCA claims.

                    I.     BACKGROUND AND PROCEDURAL HISTORY

    A. The NHCA Group Qui Tam Actions

       This qui tam action was initially filed on October 21, 2016, by SMSPF, LLC, a limited

liability company established for the sole purpose of serving as the named relator in this action. 2

SMSPF, LLC is a shell company established by Venari Partners, LLC, dba National Health Care

Analysis Group (“NHCA Group”), a limited liability corporation that is itself comprised of

member limited liability companies formed by investors and former Wall Street investment

bankers. See accompanying Declaration of Brian J. McCabe (“McCabe Decl.”), ¶¶ 2-3 and

Exhibit A (email from attorney Marc Mukasey, counsel for NHCA Group, describing corporate

structure of NCHA Group); and Exhibit B (visual aid depicting NHCA Group relators and

corporate organization).

       Acting through its numerous shell company relators, NHCA Group has filed eleven qui

tam complaints against a total of thirty-eight different defendants for essentially the same alleged

conduct. In addition to this action, the other complaints include:

•   U.S. ex rel. SAPF, LLC, et al. v. Amgen, Inc., et al., No. 16-cv-5203 (E.D. Pa.)
•   U.S. ex rel. NHCA-TEV, LLC v. Teva Pharm., et al., No. 17-cv-2040 (E.D. Pa.)
•   U.S. ex rel. SMSF, LLC, et al. v. Biogen Inc., et al., No. 1:16-cv-11379 (D. Mass.)
•   U.S. ex rel. SCEF, LLC v. Astra Zeneca PLC, et al., No. 17-cv-1328 (W.D. Wash.)
•   U.S. ex rel. Miller, et al. v. AbbVie, Inc., No. 3:16-cv-2111 (N.D. Tex.)
•   U.S. ex rel. Carle, et al. v. Otsuka Holdings Co., et al., No. 17-cv-966 (N.D. Ill.)

2
 The complaint was subsequently amended, on April 26, 2017, to purportedly add an individual
co-relator, Panzey Belgium Harris.



                                                 2
        Case 2:16-cv-05594-TJS Document 23-1 Filed 12/17/18 Page 3 of 18



•   U.S. ex rel. CIMZNHCA v. UCB, Inc., et al., No. 3:17-cv-00765 (S.D. Ill.).
•   U.S. ex rel. Health Choice Group, LLC. v. Bayer Corp., et al., No. 5:17-cv-126 (E.D. Tex.)
•   U.S. ex rel. Health Choice All’nce, LLC v. Eli Lilly & Co., et al., No. 5:17-cv-123 (E.D. Tex.)
•   U.S. ex rel. Health Choice Advocates, LLC v. Gilead, et al., No. 5:17-cv-121 (E.D. Tex.) 3

       These cases present essentially the same theories of FCA liability – that pharmaceutical

companies and commercial outsourcing vendors violated the Anti-Kickback Statute (AKS), 42

U.S.C. § 1320a-7b(b), by engaging in so-called “white coat marketing” and by providing free

“nurse services” and “reimbursement support services.” See generally First Amended Complaint

(FAC), Dkt. 4, at ¶ 1. More specifically, the complaints allege that the defendants engaged in

improper “white coat marketing” by hiring independent contractor nurses to act as undercover

sales representatives, who engage in impermissible promotional activity. See id. at ¶¶ 101-117.

The complaints also allege that the defendants provided illegal remuneration in the form of free

nurse services, such as visiting patients at home to provide instruction on how to properly

administer their newly-prescribed medications. See id. at ¶¶ 118-126. Finally, the complaints

allege that the pharmaceutical companies violated the AKS by assisting physicians with the

completion of insurance documents, such as benefit verifications and prior authorization forms.

See id. at ¶¶ 75-96.

       In preparing its numerous complaints, NHCA Group appears to have utilized the same

model or template, repeating certain allegations from one complaint to the next, including

seemingly particularized allegations. For example, the relators in this case allege that “for the

last half a decade,” Serono and Pfizer sales representatives made a specific “pitch to providers”




3
 The Gilead action was voluntarily dismissed by relators on July 23, 2018. The United States
consented to the dismissal “based on its determination that under the circumstances such a
dismissal is commensurate with the public interest and that the matter does not warrant the
continued expenditure of government resources to pursue or monitor the action[.]”


                                                 3
        Case 2:16-cv-05594-TJS Document 23-1 Filed 12/17/18 Page 4 of 18



regarding reimbursement support; notably, the other complaints attribute the exact same message

to the other defendants as well:

       Serono First Amended Compl. ¶ 90:
       “For the last half a decade, the Drugs Companies’ sales representatives’ (“Drug Reps.”) pitch
       to providers in this regard has essentially been as follows:

                       Dear Doctor: If you prescribe our drug (i.e., “recommend” the patient to
                       use our drug), we will give you the services and resources of a full
                       reimbursement support team to manage the process associated with
                       prescribing the drug. This service will save you the cost and expenses
                       normally associated with managing a patient’s prescription and make
                       your practice more profitable.”

       Amgen Compl. ¶ 98:
       “For the last half a decade, Amgen drug reps’ pitch to providers in this regard has
       essentially been as follows:

                        Dear Doctor: If you prescribe our drug (i.e., “recommend” the patient to
                       use our drug), we will give you the services and resources of a full
                       reimbursement support team to manage the process associated with
                       prescribing the drug. This service will save you the cost and expenses
                       normally associated with managing a patient’s prescription and make
                       your practice more profitable.”

       TEVA First Amended Compl. ¶ 101:
       “For the last half a decade, TEVA sales representatives’ pitch to providers in this regard
       has essentially been as follows:

                       Dear Doctor: If you prescribe our drug (i.e., “recommend” the patient to
                       use our drug), we will give you the services and resources of a full
                       reimbursement support team to manage the process associated with
                       prescribing the drug. This service will save you the cost and expenses
                       normally associated with managing a patient’s prescription and make
                       your practice more profitable.”

       UCB Compl. ¶ 73:
        “UCB drug representatives’ pitch to providers [regarding free reimbursement support]
       has essentially been as follows:

                       Dear Doctor: If you prescribe our drug (i.e., “recommend” the patient to
                       use our drug), we will give you the services and resources of a full
                       reimbursement support team to manage the process associated with
                       prescribing the drug. This service will save you the cost and expenses
                       normally associated with managing a patient’s prescription and make
                       your practice more profitable.”


                                                 4
        Case 2:16-cv-05594-TJS Document 23-1 Filed 12/17/18 Page 5 of 18




Similarly, the relators in this case specifically allege that Serono and Pfizer personnel utilized

this reimbursement support “value proposition” messaging to influence prescribing physicians.

Yet again this same allegation is repeated nearly verbatim in the other qui tam actions:

       Serono First Amend Compl. ¶ 91: “This value proposition was a powerful tool in the
       hands of the Drug Companies’ Drug Reps. and used to influence providers to recommend
       the Drug Companies’ drugs.”

       Amgen Compl. ¶ 99: “This value proposition was a powerful tool in the hands of
       Amgen’s drug reps and used to influence providers to recommend Amgen Covered
       Drugs.”

       TEVA First Amended Compl. ¶ 124: “This value proposition was a powerful tool in
       the hands of TEVA’s sales representatives and was used to influence providers to
       recommend its drug Copaxone over its competitors.”

       Biogen First Amended Compl. ¶ 203: “This value proposition was a powerful tool in
       the hands of the Biogen drug representatives, and it was used to induce Prescribers to
       recommend Avonex, Plegridy and Tysabri.”

       Eli Lilly Second Amended Compl. ¶ 228: “This value proposition was a powerful tool
       in the hands of Lilly drug representatives, and used to induce Prescribers to recommend
       Forteo.”

       UCB Compl. ¶ 74: “This value proposition was a powerful tool in the hands of UCB’s
       drug representatives and used to influence providers to recommend UCB’s Cimzia.”

       Bayer Second Amended Compl. ¶ 215: “This value proposition was a powerful tool in
       the hands of the Bayer drug representatives, and it was used to induce Prescribers to
       recommend Betaseron, Nexavar, and Stivarga.”

       Gilead First Amended Compl. ¶ 134: “This value proposition was a powerful tool in
       the hands of Gilead’s drug reps and Covance’s field reps, and was used to induce
       Prescribers to recommend Gilead drugs.”

These are just a few examples of particularized allegations that are copied nearly verbatim across

other NHCA complaints. 4



4
 There are other indicia of relators’ use of cloned complaints, including what appear to be
general placeholders, such as “ABC Corp.,” for names of specific defendants that were never



                                                  5
        Case 2:16-cv-05594-TJS Document 23-1 Filed 12/17/18 Page 6 of 18



    B. The NHCA Group Qui Tam Business Model

       Shortly before NHCA Group filed the qui tam actions referenced herein, one of its

investors, John Mininno, spoke to the media about NHCA Group’s business model. See J.C.

Herz, Medicare Scammers Steal $60 Billion a Year. This Man is Hunting Them., Wired, Mar. 7,

2016, available at https://www.wired.com/2016/03/john-mininno-medicare/ (last visited Nov. 30,

2018). Mr. Mininno, described in the article as a “big-data entrepreneur,” explained that when

the Centers for Medicare and Medicaid Services (“CMS”) made vast amounts of Medicare

claims data available to the public, he viewed it as “a massive business opportunity,” specifically

with regard to qui tam suits. Id. He established NHCA Group with the backing of a “Wall Street

angel investor.” Id.

       In order to obtain information for the qui tam suits, NHCA Group utilizes a database of

resumes, “scraped and extracted from publicly-available sources,” which the organization uses to

identify “potential informants.” Id. It then contacts these individuals under the guise of

conducting a “qualitative research study” of the pharmaceutical industry, offering to pay each

witness for their participation in a standardized interview session. See McCabe Decl., ¶ 5 and

Exhibits C-1 – C-3 (exemplar interview transcript excerpts). NHCA Group uses this information

obtained under false pretenses to prepare qui tam complaints filed by its shell company relators. 5



inserted before filing. See, e.g., FAC at ¶ 97 (containing a section subheading entitled
“Overview of MS Care, DRUG COMPANY and ABC Corp”).
5
 All eleven of NHCA Group’s qui tam actions referenced herein were brought by a corporate
relator; however, at least 4 of the cases when originally filed also included an individual co-
relator. As it did in this action, NHCA Group has attempted to add individual co-relators to a
number of the other cases at the time of subsequent amendments, albeit with limited success.
See, e.g., United States ex rel. Health Choice Group, LLC. v. Bayer Corp., et al., No. 5:17-cv-
126 (E.D. Tex. July 31, 2018) (dismissing individual co-relator added to amended complaint
because her claims “are barred by the False Claims Act’s first-to-file rule.”).


                                                 6
        Case 2:16-cv-05594-TJS Document 23-1 Filed 12/17/18 Page 7 of 18



       On its website, NHCA Group makes no mention of its role behind numerous lawsuits

against pharmaceutical companies, instead holding itself out to the public as a “healthcare

research company that engages in qualitative research of pharmaceutical and other healthcare-

related industries.” National Healthcare Analysis Group, http://www.nhcagroup.com (last

visited Nov. 30, 2018). And despite lawsuits against pharmaceutical companies being the basis

of its profit model, NHCA Group states prominently on its website that it has “no particular bias

one way or the other about the industry.” Id.

       The transcripts of NHCA Group witness interviews illustrate NHCA Group’s

information-gathering model. In them, NHCA Group representatives repeatedly tell witnesses

that the organization is conducting a “research study,” the aim of which is to analyze the

effectiveness of the pharmaceutical industry’s “investment” in nurse educators. See McCabe

Decl., ¶ 5 and Exhibits C-1 – C-3. The interviewers again underscore that “they have no bias one

way or the other” regarding the pharmaceutical industry. Id. Notably, the witnesses are not told

that the interviewer is acting at the direction of attorneys to collect information that will be used

in lawsuits involving the witnesses’ current or former employers, nor are they told that they will

be named as corroborating “witnesses” in those lawsuits. 6

       Utilizing information gleaned from these purported “research studies,” NHCA Group

advances sweeping allegations of nationwide misconduct by thirty-eight different defendants –

allegations that, for Medicare Part D alone, implicate more than 73 million prescriptions written


6
 In United States ex rel. Leysock v. Forest Labs., et al., No. 1:12-cv-11354-FDS, 2017 WL
1591833 (D. Mass. April 28, 2017), relator’s counsel interviewed witnesses as part of a fictitious
“research study” that the court found to be part of “an elaborate scheme of deceptive conduct”
designed to obtain specific details to satisfy qui tam pleading requirements. Id. at *1 The court
concluded that such conduct violated several Massachusetts rules of professional conduct and, as
a sanction, struck from the complaint all particularized details obtained through the fictitious
“research study,” and dismissed the complaint. Id. at *9-10.


                                                  7
        Case 2:16-cv-05594-TJS Document 23-1 Filed 12/17/18 Page 8 of 18



by hundreds of thousands of different physicians for millions of beneficiaries. As a result, the

Department of Justice has expended substantial resources investigating these matters.

        In this case, after conducting a thorough investigation of relators’ allegations and finding

them to lack sufficient factual and legal support to justify the immense cost of additional

investigation and litigation, the United States notified the Court on June 27, 2018 that it was

declining to intervene. See Dkt. 9. The United States now respectfully requests that all claims

brought on behalf of the United States be dismissed pursuant to 31 U.S.C. § 3730(c)(2)(A), for

the reasons discussed below. 7

                                         II.     ARGUMENT

        A.      The FCA Statutory Framework

        The FCA enables the United States to recover monies lost due to the submission of false

claims. See 31 U.S.C. § 3729. Among the unique features of the FCA is that it allows private

parties, known as relators, to bring an action on behalf of the United States through the filing of a

qui tam action. See id. at § 3730(b). Although a qui tam suit is brought in the name of the

United States, a relator has a right to a share of the recovery, plus attorneys’ fees and costs. See

id. at § 3730(b), (d).

        Among other things, the FCA directs that the relator must file his or her complaint under

seal and serve it, along with a written disclosure of evidence, on the United States. See id. at §§



7
 On or about October 3, 2018, counsel for the United States notified relators’ counsel of its
intention to seek dismissal of this action and the others filed by Venari Partners. Relators’
counsel requested an opportunity to discuss the government’s concerns, and counsel for the
United States thereafter afforded relators’ counsel multiple opportunities to meet both in person
and telephonically to discuss the government’s concerns about the deficiencies in this case and
the others. On December 12, 2018, relators in this action requested leave to file an amended
complaint. Having had the opportunity to review substantially similar amendments in numerous
other cases filed by other Venari Partners, the United States does not believe the newly-added
details will change its analysis or request for dismissal.


                                                  8
        Case 2:16-cv-05594-TJS Document 23-1 Filed 12/17/18 Page 9 of 18



3730(b)(1) and (2). The United States has 60 days (and any extensions granted by the district

court) to investigate the allegations and elect whether or not to intervene in the litigation. See id.

at §§ 3730(b)(2) and (3). If the United States intervenes in the case, “the action shall be

conducted by the Government,” and the Government assumes “the primary responsibility for

prosecuting the action” and is not bound by an act of the relator. Id. at §§ 3730(b)(4)(A) and

(c)(1). The relator remains a party to the suit, but the Government may settle the case over his

objection, see id. at § 3730(c)(2)(B), or may seek to limit his participation in the litigation, see id.

at § 3730(c)(2)(C).

        If the United States declines to intervene in the case, the relator has the right to determine

the course of the action. See id. at § 3730(c)(3). However, that right is not absolute; rather, it is

circumscribed by a number of limitations designed to ensure that the United States retains

ultimate control over the declined action. For example, the relator cannot dismiss the action

without the written consent of the Attorney General. See id. at § 3730(b)(1). The court may stay

discovery in the qui tam action if it would interfere with the Government’s investigation or

prosecution of another matter. See id. at § 3730(c)(4). Moreover, even when the Attorney

General initially declines to intervene in the suit, the district court “may nevertheless permit the

Government to intervene at a later date upon a showing of good cause.” Id. at § 3730(c)(3).

        Most importantly for purposes of this motion, the FCA authorizes the Attorney General

to dismiss a qui tam action over a relator’s objection:

                The Government may dismiss the action notwithstanding the
                objections of the person initiating the action if the person has been
                notified by the Government of the filing of the motion and the
                court has provided the person with an opportunity for a hearing on
                the motion.




                                                   9
       Case 2:16-cv-05594-TJS Document 23-1 Filed 12/17/18 Page 10 of 18



Id. at § 3730(c)(2)(A). The United States is authorized to dismiss even where it has opted not to

intervene. See United States ex rel. Kelly v. Boeing Co., 9 F.3d 743, 753 n.10 (9th Cir. 1993),

cert. denied, 510 U.S. 1140 (1994), citing Juliano v. Federal Asset Disposition Ass’n, 736 F.

Supp. 348 (D.D.C. 1990), aff’d, 959 F.2d 1101 (D.C. Cir. 1992) (table).

       B.      Standard of Review

       The Government possesses broad authority to dismiss a qui tam action under

§ 3730(c)(2)(A), and appellate courts have adopted two independent, highly deferential standards

to guide the application of the government’s dismissal authority. In Swift v. United States, 318

F.3d 250, 252 (D.C. Cir. 2003), the District of Columbia Circuit interpreted the FCA to grant the

Government “an unfettered right to dismiss” a qui tam action. The Ninth Circuit requires a

“rational relationship” for dismissal but recognizes in assessing that relationship that the United

States has broad prosecutorial discretion to dismiss even meritorious qui tam cases if the reasons

for dismissal are rationally related to a legitimate government interest. See United States ex rel.

Sequoia Orange Co. v. Baird-Neece Packing Corp., 151 F.3d 1139, 1145 (9th Cir. 1998).

Building on Sequoia Orange, the Tenth Circuit has concluded that “. . .[‘] it is enough that there

are plausible, or arguable, reasons supporting the agency decision [to move for dismissal].’”

Ridenour v. Kaiser-Hill Co., L.L.C., 397 F.3d 925, 937 (10th Cir. 2005) (citing the district court

decision in Sequoia Orange, 912 F. Supp. 1325, 1341 (E.D. Cal. 1995)). The Third Circuit has

yet to adopt a standard for dismissal under § 3730(c)(2)(A). However, in United States ex rel.

Surdovel v. Digirad Imaging Solutions, 2013 WL 6178987, No. 07-0458, at *2 (E.D. Pa. Nov.

25, 2013), before granting the government’s motion to dismiss, the district court observed that

both tests are “extremely deferential” to the United States.




                                                 10
        Case 2:16-cv-05594-TJS Document 23-1 Filed 12/17/18 Page 11 of 18



        As explained below, the more recent Swift standard better comports with the FCA’s

statutory text and framework, as well as the well-established deference due to the government’s

exercise of prosecutorial discretion. Under either standard, however, dismissal is warranted in

this case.

        C.     The Court Should Recognize the Government’s Unfettered Right to Dismiss
               a Declined Qui Tam Action

        Consistent with Swift, this Court should find that the United States has an unfettered right

to dismiss a qui tam suit and defer to the United States’ decision to dismiss.

        As the Swift court explained, the FCA operates against the backdrop of the general

principle of separation of powers, in which the Executive Branch exercises control over

whether to pursue litigation for the United States. Swift, 318 F.3d at 251-52. The court

concluded that full deference to the Executive Branch is particularly appropriate, observing

that “we cannot see how § 3730(c)(2)(A) gives the judiciary general oversight of the

Executive’s judgment in this regard,” given that “‘[t]he Government’—meaning the

Executive Branch, not the Judicial—‘may dismiss the action,’ which at least suggests the

absence of judicial constraint.” 318 F.3d at 252. The Swift court further held that the

Government’s decision not to prosecute a case that is brought in its name is “unreviewable,”

including decisions to dismiss under section 3730(c)(2)(A). Id.

        As the D.C. Circuit concluded in Swift, imposing judicial review on the Executive’s

litigation determinations is inconsistent with the general principle of separation of powers:

“decisions not to prosecute, which is what the government’s judgment in this case amounts to,

are unreviewable.” Id. Thus, the appellate court concluded, under § 3730(c)(2)(A), the Attorney

General has an “unfettered right to dismiss an action.” Id.; see also id. at 253 (“The decision

whether to bring an action on behalf of the United States is therefore ‘a decision generally



                                                 11
       Case 2:16-cv-05594-TJS Document 23-1 Filed 12/17/18 Page 12 of 18



committed to [the Government’s] absolute discretion’ for the reasons spelled out in Heckler v.

Chaney, 470 U.S. at 831”).

       The Swift court also rejected the notion that a relator’s right to a hearing, as provided in

§ 3730(c)(2)(A), was intended to confer authority on the court to review the Government’s

reasons for dismissal. Id. at 253. It explained that nothing in the FCA “purports to deprive the

Executive Branch of its historical prerogative to decide which cases should go forward in the

name of the United States.” Id. Instead, the Swift court concluded that the function of a hearing,

if requested by relator, “is simply to give the relator a formal opportunity to convince the

government not to end the case.” Id.

        The Swift standard is also more consistent with the plain language of § 3730(c)(2)(A),

which differs markedly from the provision in the statute authorizing the Attorney General to

settle a qui tam case over a relator’s objection: “The Government may settle the action with the

defendant notwithstanding the objections of the person initiating the action if the court

determines, after a hearing, that the proposed settlement is fair, adequate, and reasonable under

all the circumstances.” 31 U.S.C. § 3730(c)(2)(B) (emphasis added). Significantly, section

3730(c)(2)(A) imposes no similar limitation on the Attorney General’s authority to dismiss a qui

tam case.

       The Attorney General’s broad dismissal authority in the statute also sharply contrasts

with the ability of a relator to dismiss a qui tam case. The FCA specifically states that the relator

has no such power unless “the court and the Attorney General give written consent to the

dismissal and their reasons for consenting.” Id. at § 3730(b)(1). Once again, no such restrictions

appear in § 3730(c)(2)(A).




                                                 12
       Case 2:16-cv-05594-TJS Document 23-1 Filed 12/17/18 Page 13 of 18



       It is not surprising that Congress gave unfettered discretion to the Attorney General to

determine whether a qui tam case should be prosecuted. A qui tam relator has been authorized

by Congress to sue solely to seek recovery of injuries suffered by the United States, not by the

relator. As the Supreme Court made clear in Vermont Agency of Natural Resources v. United

States ex rel. Stevens, 529 U.S. 765 (2000), a relator has Article III standing because she can be

regarded as having received a “partial assignment from Congress of the Government’s

damages.” Id. at 773, 772-74. Specifically, a relator has standing “to assert the injury in fact

suffered by the assignor [United States].” Id. Thus, a relator herself has suffered no cognizable

injury warranting the continuation of a suit opposed by the United States. See id. at 773.

       D.      Dismissal is Also Warranted Under Sequoia Orange’s Rational Relationship
               Test

       While the United States submits that Swift’s unfettered discretion reflects the appropriate

construction of § 3730(c)(2)(A), the court need not resolve that issue, because dismissal is also

warranted under the rational relationship test articulated in Sequoia Orange. Under this

standard, the United States need only (1) identify a “valid government purpose” for dismissing

the case, and (2) show a “rational relation between dismissal and accomplishment of the

purpose.” Sequoia Orange, 151 F.3d at 1145 (quotations omitted). If the United States satisfies

this two-step test, “the burden switches to the relator to demonstrate that dismissal is fraudulent,

arbitrary and capricious, or illegal.” Id.

       In developing this test, the Ninth Circuit observed that “the decision to dismiss has been

likened to a matter within the government’s prosecutorial discretion in enforcing federal laws,”

and the dismissal provision in the FCA should not be construed to grant the judiciary an

impermissible power to approve or disapprove the Executive’s exercise of prosecutorial

discretion. Id. at 1143. Consequently, the Ninth Circuit reasoned that when a court considers a



                                                 13
       Case 2:16-cv-05594-TJS Document 23-1 Filed 12/17/18 Page 14 of 18



motion by the government to dismiss a qui tam case, it should “respect[] the Executive Branch’s

prosecutorial authority by requiring no greater justification of the dismissal motion than is

mandated by the Constitution itself.” Id. at 1146. As a result, even where the Sequoia standard

is applied, courts are careful not to create barriers to the Government’s exercise of its

prosecutorial discretion. As this district court has noted, even under the Sequoia standard, the

government “need only show that its decision to dismiss the case is neither arbitrary nor

irrational.” United States ex rel. Surdovel, 2013 WL 6178987 at *2.

       Numerous courts, including the Ninth Circuit in Sequoia, have acknowledged that

litigation costs represent a valid government interest and the Government may therefore

rationally seek dismissal of an action even where the allegations may have merit. See Sequoia

Orange, 151 F.3d at 1146 (approving of district court’s consideration of “the burden imposed on

the taxpayers by its litigation” and “internal staff costs” the government would incur with

relator’s litigation); Swift, 318 F.3d at 254 (“[T]he government’s goal of minimizing its expenses

is still a legitimate objective, and dismissal of the suit furthered that objective.”); United States

ex rel. Stovall v. Webster Univ., No. 3:15-CV-03530-DCC, 2018 WL 3756888, at *3 (D.S.C.,

Aug. 8, 2018) (granting the government’s motion to dismiss because “dismissal will further its

interest in preserving scarce resources by avoiding the time and expense necessary to monitor

this action”); see also United States ex rel. Levine v. Avnet, Inc., No. 2:14-cv-17, 2015 WL

1499519, at *5 (E.D. Ky. Apr. 1, 2015) (same); United States ex rel. Nicholson v. Spigelman,

No. 10-cv-3361, 2011 WL 2683161, at *2 (N.D. Ill. July 8, 2011) (same).

       In this case dismissal is appropriate because it is rationally related to the valid

governmental purposes of preserving scarce government resources and protecting important

policy prerogatives of the federal government’s healthcare programs. As an initial matter, based




                                                  14
       Case 2:16-cv-05594-TJS Document 23-1 Filed 12/17/18 Page 15 of 18



on its extensive investigation of the various complaints filed by Venari Partners, the government

has concluded that the relators’ allegations lack sufficient factual and legal support. The

government’s investigations included, among other things, the collection and review of tens of

thousands documents from the defendants and third parties and interviews of numerous

witnesses, including prescribing physicians. The government also has had extensive discussions

with relators’ counsel and has reviewed various information that they have provided. In

addition, the government has consulted with subject-matter experts at HHS-OIG about the

relators’ allegations and the applicability of regulatory safe harbors and government-issued

industry guidance. 8

       Because relators allege nationwide misconduct involving Medicare, Medicaid, and

TRICARE beneficiaries over at least a six-year period, the government will incur substantial

costs in monitoring the litigation and responding to discovery requests. For Medicare Part D

alone in this period, the drug at issue, Rebif, was prescribed more than 400,000 times by more

than 10,000 different physicians treating more than 15,000 Medicare beneficiaries. The vast

scope of the allegations will necessarily yield substantial, additional investigative and litigation

burdens for the United States. These burdens include the expense of collecting, reviewing,

processing, and producing documents from among multiple federal healthcare programs, as well

as voluminous prescription drug event data and patient health information for potentially

thousands of beneficiaries, which, due to its sensitive nature, may require additional (and costly)




8
       To date, Department attorneys in the Civil Division’s Fraud Section have collectively
spent more than 1,500 hours on the eleven NHCA Group matters referenced herein. This figure
does not include the substantial time spent by numerous Assistant U.S. Attorneys and attorneys
from the Department of Health and Human Services Office of Counsel to the Inspector General,
nor does it include the time spent by law enforcement agents, investigators, or auditors.



                                                 15
       Case 2:16-cv-05594-TJS Document 23-1 Filed 12/17/18 Page 16 of 18



screening and redaction. Moreover, the government will also have to spend considerable time

preparing numerous agency witnesses for depositions and filing statements of interest relating to

a variety of legal issues, including the potential need to address Relators’ interpretation of the

AKS, statutory safe harbors, and HHS-OIG Advisory Opinions. 9 The government has rationally

concluded based on its extensive investigation of relators’ various cases that the relators’

sweeping allegations lack adequate support and are unlikely to yield any recovery sufficient to

justify the significant costs and burdens that the government will incur if the cases proceed and

the resulting diversion of the government’s limited resources away from other more meritorious

matters.

       In addition, the government has concluded that the specific allegations in this case

conflict with important policy and enforcement prerogatives of the federal government’s

healthcare programs. For instance, relators allege that the provision of educational information

and instruction to patients constitutes illegal kickbacks to physicians. But given the vast sums

the government spends on the medications at issue, federal healthcare programs have a strong

interest in ensuring that, after a physician has appropriately prescribed a medication, patients

have access to basic product support relating to their medication, such as access to a toll-free

patient-assistance line or instructions on how to properly inject or store their medication. In

another context, HHS-OIG has advised that the provision of educational materials or

informational programs to patients, without more, does not constitute “remuneration.” See 81

Fed. Reg. 88368-01 at 88396 (Dec. 7, 2016). These relators should not be permitted to

indiscriminately advance claims on behalf of the government against an entire industry that



9
 The expansive scope of the allegations in this case will also impose substantial burdens on the
Court, the defendants, and potentially thousands of third-party healthcare providers who are not
named as defendants but may get dragged into the case by one or both parties.


                                                 16
       Case 2:16-cv-05594-TJS Document 23-1 Filed 12/17/18 Page 17 of 18



would undermine common industry practices the federal government has determined are, in this

particular case, appropriate and beneficial to federal healthcare programs and their beneficiaries.

                                       III.    CONCLUSION

       For the reasons set forth above, this Court should dismiss all claims brought on behalf of

the United States by SMSPF, LLC and Pansey Belgium Harris under the FCA with prejudice as

to Relators and without prejudice as to the United States pursuant to 31 U.S.C. § 3730(c)(2)(A).

                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General,
                                              Civil Division

                                              WILLIAM M. McSWAIN
                                              United States Attorney



Dated: December 17, 2018                 By: /s/ Colin M. Huntley
                                             MICHAEL D. GRANSTON
                                             COLIN M. HUNTLEY
                                             MATTHEW R. FEARNSIDE
                                             Attorneys, Civil Division
                                             United States Department of Justice
                                             P.O. Box 261, Ben Franklin Station
                                             Washington, D.C. 20044
                                             (202) 305-3941

                                               /s/ Eric D. Gill
                                              GREGORY B. DAVID
                                              ERIC D. GILL
                                              ANTHONY D. SCICCHITANO
                                              Assistant United States Attorneys
                                              615 Chestnut Street, Suite 1250
                                              Philadelphia, PA 19106-4476
                                              (215) 861-8250/8380




                                                17
       Case 2:16-cv-05594-TJS Document 23-1 Filed 12/17/18 Page 18 of 18



                                 CERTIFICATE OF SERVICE

        I certify that I caused this document filed through the ECF system to be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF),
and paper copies will be sent to those indicated as non-registered participants.



Dated: December 17, 2018                 By: /s/ Eric D. Gill
                                             Eric D. Gill
                                             Assistant United States Attorney




                                                 18
